Exhibit 10.29

 

PRIMERICA, INC.

EMPLOYEE RESTRICTED STOCK UNIT

AWARD AGREEMENT

Primerica, Inc. (“Primerica”) hereby grants to [NAME] (the “Participant”) Stock
Units (the “Restricted Stock Units”) pursuant to the Primerica, Inc. Amended and
Restated 2010 Omnibus Incentive Plan (the “Plan”), subject to the conditions and
restrictions detailed in the Plan and in this Employee Restricted Stock Unit
Award Agreement (the “Award Agreement”).  Terms applicable to the Restricted
Stock Units are contained in the Plan and in this Award Agreement (the
“Agreement”).  Capitalized terms not defined herein shall have the meaning
assigned to such terms in the Plan.

1.Grant of Restricted Stock Units.

Grant Date:

February 24, 2016

Number of Restricted Stock Units:

[# UNITS]

Vesting Dates (one-third of the
Restricted Stock Units vest
on each Vesting Date):

March 1, 2017

March 1, 2018

March 1, 2019

Payment Dates:

Each Vesting Date

 

2.Vesting and Delivery.  Each Restricted Stock Unit represents an unfunded,
unsecured promise by Primerica to deliver one share of Primerica’s common stock,
par value $.01 per share (“Common Stock”), subject to the terms and conditions
contained in this Agreement and the Plan. The Restricted Stock Units shall,
except as provided in Section 3 below, become vested on the Vesting Dates set
forth in Section 1, and the Restricted Stock Units so vesting shall be settled
by delivery of shares of Common Stock as of the Payment Date with respect to
each such Vesting Date.  Such delivery of shares of Common Stock by Primerica
shall discharge it of all of its duties and obligations under this Agreement and
the Plan with respect to such vested Restricted Stock Units.  

3.Termination of Employment.  Notwithstanding anything to the contrary herein,
upon a termination of the Participant’s employment, the Restricted Stock Units
shall be treated as follows:

(a)Voluntary Resignation; Termination by Primerica for Cause.  If the
Participant voluntarily terminates employment with Primerica (other than upon a
Retirement as described in Section 3(c)) or if Primerica terminates the
Participant’s employment for Cause, vesting of the Restricted Stock Units will
cease on the date the Participant’s employment is so terminated, the unvested
portion of the Restricted Stock Units (if any) will be canceled and the
Participant shall have no further rights of any kind with respect to any
unvested Restricted Stock Units.

Employee Restricted Stock Unit Restated Award Agreement

Approved as of February 24, 2016

--------------------------------------------------------------------------------

(b)Termination by Primerica Other than for Cause.  If the Participant’s
employment is terminated by Primerica for any reason other than Cause (including
without limitation following completion of the Participant’s approved disability
leave pursuant to the Primerica disability policy (the “Disability Policy”), the
unvested portion of the Restricted Stock Units (if any) will vest as of the
termination date.

(c)Retirement.  If the Participant voluntarily terminates employment with
Primerica after having attained at least the age of 55 and with the sum of the
Participant’s age (in whole years) plus the Participant’s Years of Service (as
defined below) equaling 75 or more on the date of such termination (a
“Retirement”), the unvested portion of the Restricted Stock Units (if any) will
vest as of the date of the Participant’s Retirement.  For purposes of this
Agreement, the term “Years of Service” shall mean the total number of years the
Participant’s period of service to Primerica and any Subsidiary as of the date
the Participant terminates employment.

(d)Death.  If the Participant’s employment is terminated upon the Participant’s
death, the unvested portion of the Restricted Stock Units (if any) will vest as
of the termination date.  

(e)Payment Date.  In the event of the Participant’s termination of employment as
described in subsection (b), (c) or (d) of this Section 3, any previously unpaid
Restricted Stock Units shall be settled by delivery to the Participant of shares
of Common Stock on the sixtieth (60th) day following the Participant’s
termination of employment; provided that, to the extent necessary to comply with
Code Section 409A (as defined in Section 14 below), in the case of a Participant
who is a “specified employee” (as such term is used in Code Section 409A), such
payment shall be made on the date that is six (6) months following the date of
the Participant’s employment termination (or, if earlier, the date of the
Participant’s death).  Delivery of shares of Common Stock by Primerica shall
discharge it of all of its duties and obligations under this Agreement and the
Plan with respect to the Participant’s Restricted Stock Units.  

(f)Release Agreement.  Notwithstanding the foregoing, payment of the
Participant’s previously unvested Restricted Stock Units upon termination of
employment as described in subsection (b) or (c) above shall be subject to and
conditioned upon the Participant having executed a waiver of claims and general
release of Primerica, in a form reasonably acceptable to Primerica, and for
which any revocation rights have expired, before the end of the sixty (60) day
period described in subsection (e).  If a Participant fails or refuses to
execute such a waiver of claims and general release, or timely revokes a
previously executed waiver of claims and general release, before the end of such
sixty (60) day period, such amounts will not vest as described in subsection (b)
or (c) above, and the unvested portion of the Restricted Stock Units will be
cancelled, and the Participant shall have no further rights with respect to any
unvested Restricted Stock Units.  

4.Stockholder Rights.  The grant of Restricted Stock Units does not entitle the
Participant to any rights of a stockholder of Common Stock, including dividends
or voting rights, until such time as the Restricted Stock Units are settled in
Common Stock.  However, prior to the delivery of the shares of Common Stock, for
so long as the Participant remains actively employed by the Company or a
Subsidiary, the Participant shall have the right to receive dividend equivalent
payments in an amount equal to all dividends or other distributions payable

2

Employee Restricted Stock Unit Restated Award Agreement

Approved as of February 24, 2016

--------------------------------------------------------------------------------

with respect to the equivalent number of shares of Common Stock, which shall be
payable at such time as the dividends and other distributions are payable to
Primerica shareholders.

5.Nontransferable.  As provided by the terms of the Plan, no rights granted
under this Agreement, nor any shares of Common Stock issuable pursuant to this
Agreement, shall be transferable or assignable by the Participant (or by any
other person), other than by will or by the laws of descent and distribution,
and they may not be pledged or hypothecated in any way, prior to the issuance
and delivery of the shares of Common Stock pursuant to this Agreement.  Any
attempted transfer, assignment, pledge or other disposition contrary to the
provisions of the Plan and this Agreement shall be null and void and without
legal effect.

6.Consent to Electronic Delivery.  In lieu of receiving documents in paper
format, by receipt of the Restricted Stock Units, the Participant consents, to
the fullest extent permitted by law, to electronic delivery of any documents
that Primerica may be required to deliver (including, but not limited to, stock
certificates, prospectuses, prospectus supplements, grant or award notifications
and agreements and all other forms or communications) in connection with the
Restricted Stock Units.  Electronic delivery of a document to the Participant
may be via a Primerica e-mail system or by reference to a location on an
Internet site to which the Participant has access.

7.Tax Withholding.  The Participant shall be responsible for any applicable
taxes and penalties, and any interest that accrues thereon, incurred in
connection with the Restricted Stock Units, including the payment of any
dividends with respect thereto.  Primerica or a Subsidiary employing the
Participant has the authority and the right to deduct or withhold, or require
the Participant to remit to the employer, an amount sufficient to satisfy
withholding requirements with respect to applicable federal, state, local,
foreign or other governmental taxes or charges (including, without limitation,
income, payroll and excise taxes) and to take such other action as may be
necessary to satisfy any such withholding obligations.  

8.Compliance with EESA.  To the extent that the Participant and the Restricted
Stock Units are subject to Section 111 of the Emergency Economic Stabilization
Act of 2008, as amended, and any regulations, guidance or interpretations that
may from time to time be promulgated thereunder (“EESA”), then any payment of
any kind provided for by, or accrued with respect to, the Restricted Stock Units
must comply with EESA, and the Agreement and the Plan will be interpreted or
reformed to so comply.  If requested by Primerica, the Participant will grant to
the U.S. Treasury Department (or other body of the U.S. government) and to
Primerica a waiver in a form acceptable to the U.S. Treasury Department (or
other body) and Primerica releasing the U.S. Treasury Department (or other body)
and Primerica from any claims that the Participant may otherwise have as a
result of the issuance of any regulations, guidance or interpretations that
adversely modify the terms of the Restricted Stock Units that would not
otherwise comply with the executive compensation and corporate governance
requirements of EESA or any securities purchase agreement or other agreement
entered into between Primerica or its affiliates and the U.S. Treasury
Department (or other body) pursuant to EESA.

9.Entire Agreement.  The Agreement and the Plan constitute the entire
understanding between Primerica and the Participant regarding the Restricted
Stock Units and

3

Employee Restricted Stock Unit Restated Award Agreement

Approved as of February 24, 2016

--------------------------------------------------------------------------------

supersede all previous written, oral, or implied understandings between the
parties hereto about the subject matter hereof.

10.No Right to Employment.  Nothing contained herein, in the Plan, or in any
prospectus shall confer upon the Participant any rights to continued employment
or employment in any particular position, at any specific rate of compensation,
or for any particular period of time.

11.Arbitration.  Any disputes related to the Restricted Stock Units shall be
resolved by arbitration in accordance with Primerica’s arbitration policies.  In
the absence of an effective arbitration policy, the Participant acknowledges and
agrees that any dispute related to the Restricted Stock Units shall be submitted
to arbitration in accordance with the Commercial Rules of the American
Arbitration Association, if so elected by Primerica in its sole discretion.

12.Conflict. In the event of a conflict between the Agreement and the Plan, the
Plan shall control.

13.Governing Law.  The Agreement shall be construed in accordance with and
governed by the laws of the State of Delaware.

14.Internal Revenue Code Section 409A.  The intent of the parties is that the
payments and benefits under this Agreement comply with Section 409A of the
Internal Revenue Code of 1986, as amended, and regulations and other official
guidance issued thereunder (“Code Section 409A”), to the extent subject thereto
and, accordingly, to the maximum extent permitted, this Agreement shall be
interpreted and be administered to be in compliance with Code Section
409A.  References to the Participant’s termination of employment or words of
similar import as used in this Agreement shall mean the Participant’s
“separation from service” as such term is used in Code Section 409A.  Each
installment or other payment under this Agreement shall be treated as a separate
payment for purposes of Code Section 409A.  To the extent that payments and
benefits under this Agreement are nonqualified deferred compensation subject to
Code Section 409A and are contingent upon the Participant’s taking any
employment-related action, including without limitation execution (and
nonrevocation) of another agreement, such as a release agreement, and the period
within which such action(s) may be taken by the Participant would begin in one
calendar year and expire in the following calendar year, then such amounts or
benefits shall be paid in such following calendar year.

15.Successors and Assigns.  This Agreement shall be binding on all successors
and assigns of the Participant, including, without limitation, the estate of the
Participant and the executor, administrator or trustee of such estate, or any
receiver or trustee in bankruptcy or representative of the Participant’s
creditors.  This Agreement shall be binding on Primerica and its successors and
assigns.

16.Reimbursement or Cancellation of Certain Awards.  The Restricted Stock Units
will be subject to repayment by the Participant to Primerica (i) to the extent
set forth in the Plan and (ii) to the extent the Participant is, or in the
future becomes, subject to (a) any other Primerica or affiliate “clawback” or
recoupment policy that is adopted to comply with the requirements of any
applicable laws, rules or regulations, or otherwise or (b) any applicable laws

4

Employee Restricted Stock Unit Restated Award Agreement

Approved as of February 24, 2016

--------------------------------------------------------------------------------

which impose mandatory recoupment, under circumstances set forth in such
applicable laws.    Further, in the event that the Committee determines that the
Restricted Stock Units would not have been granted, vested or paid absent fraud
or misconduct of the Participant, the Committee, in its discretion, shall take
such action as it deems necessary or appropriate to address the fraud or
misconduct.  Such actions may include, without limitation and to the extent
permitted by applicable law, in appropriate cases, causing the partial or full
cancellation of any Restricted Stock Units granted to the Participant or
requiring partial or full repayment of the value of the Common Stock acquired on
settlement of the Restricted Stock Units, in each case as the Committee
determines to be in the best interests of Primerica.

5

Employee Restricted Stock Unit Restated Award Agreement

Approved as of February 24, 2016